Citation Nr: 0824081	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  94-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an effective date prior to August 7, 1997 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to service connection for disability claimed 
as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969, and with the Army Reserves from November 1970 to 
October 1972.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a September 2003 rating decision in 
which the RO, inter alia, granted service connection and an 
initial 10 percent rating for tinnitus, effective September 
25, 1996; granted service connection for chronic obstructive 
pulmonary disease (COPD), evaluated as noncompensable from 
August 7, 1997, and as 10 percent disabling from June 9, 
2003; and made the award of a TDIU effective from August 7, 
1997.  In October 2003, the veteran filed a notice of 
disagreement (NOD) with the disability ratings assigned for 
tinnitus and for COPD and the effective date assigned for the 
award of a TDIU.  The RO issued a statement of the case (SOC) 
with regard to the higher rating issues in October 2004; and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2004.  In 
an October 2004 rating decision, the RO increased the rating 
for COPD to 30 percent, effective June 30, 2004.  The RO 
issued an SOC with regard to an earlier effective date for a 
TDIU in June 2005; and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) with 
regard to that issue later the same month.

In a May 2005 rating decision, the RO denied service 
connection for disability claimed as due to Agent Orange 
exposure.  In June 2005, the veteran filed a NOD.

In a March 2006 decision, the Board, inter alia, granted a 60 
percent rating for COPD for the period from June 9, 2003 to 
June 29, 2004, and remanded the veteran's claim for a rating 
higher than 30 percent for COPD for the period since June 30, 
2004 to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. for further notice and development.  In its 
decision, the Board also informed the veteran that a 
temporary stay had been imposed on processing claims for 
higher ratings for tinnitus.  The Board did not address the 
issue of an earlier effective date for grant of a TDIU in 
that decision.  

In the March 2006 decision, the Board also noted that the 
veteran had revoked his Power of Attorney (POA) in favor the 
Disabled American Veterans in July 2001, and that the veteran 
would represent himself with respect to the pending claims.  
As no current POA is associated with the claims file, the 
Board recognizes the veteran as now proceeding pro se.

As regards the stay, the Board notes that, during the 
pendency of the appeal, the United States Court of Appeals 
for Veterans Claims (Court), issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), that reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent disability rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  Thereafter, the Secretary of Veterans Affairs 
(Secretary) imposed a stay on adjudication of similar claims, 
including the claim herein on appeal, pending resolution of 
the issue by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In June 2006, the Federal 
Circuit reversed the lower court's decision in Smith and 
affirmed VA's authority to interpret its own regulations.  
See Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  As 
a result, the Secretary lifted the stay, and the Board may 
proceed with its consideration of this issue.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
tinnitus, the Board has continued to characterize the claim 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

Following the Board's March 2006 decision, in a statement 
received in June 2006, the veteran withdrew from appeal his 
claim for a higher rating for COPD.  However, the AMC 
continued development of this claim and, in a May 2007 rating 
decision issued in October 2007, the AMC assigned a 60 
percent rating for COPD for the period from June 9, 2003 to 
June 29, 2004; but continued the denial of a rating in excess 
of 30 percent from June 30, 2004.  The AMC issued a 
supplemental SOC (SSOC) in June 2007.  In December 2007, the 
Board received a duplicate copy of the veteran's June 2006 
statement withdrawing his appeal with regard to a higher 
rating for COPD.  As such, the only matters on appeal are 
those set forth on the title page.  See 38 C.F.R. § 20.204 
(2007).  

The veteran had been scheduled for a Board hearing before a 
Veterans Law Judge in Washington, DC, in April 2008, but the 
veteran cancelled his request in February 2008 before the 
date of the scheduled hearing; thus, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2007).

The Board's decision on the veteran's claim for an initial 
rating in excess of 10 percent for tinnitus is set forth 
below.  For the reasons expressed below, the claims for an 
earlier effective date for the award of a TDIU and for 
service connection for disability claimed as due to Agent 
Orange exposure are being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As final preliminary matters, the Board notes that, in a June 
2005 VA Form 9, the veteran indicated that not only should he 
be rated higher for hearing loss but that he should also have 
an earlier effective date, since he first applied for VA 
benefits in 1977.  As the issue of an effective date prior to 
September 25, 1996 for service connection for bilateral 
hearing loss has not been adjudicated by the RO, it not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.  

Moreover, in a November 2007 statement, the Board notes that 
the veteran asserted that the 100 percent rating assigned for 
his post-traumatic stress disorder (PTSD) should go back to 
1969, when he left Vietnam.  With regard to this statement, 
the Board notes that, in an August 2002 decision, the Board 
granted a 100 percent rating for PTSD for the period 
beginning on September 25, 2000.  Later the same month, the 
RO implemented the Board's decision and assigned a 100 
percent rating for PTSD from September 25, 2000.  In a 
September 2002 statement, the veteran disagreed with the 
Board's decision granting a 100 percent rating only from 
September 25, 2000, contending that it should go back to 
1994.  However, as the veteran has not filed either a motion 
for reconsideration or a motion to revise the Board's 
decision on the basis of clear and unmistakable error (CUE), 
that matter is not before the Board. 


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum schedular rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for tinnitus 
is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In connection with the claim for a higher initial rating for 
tinnitus, the veteran has been notified of the reasons for 
the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the claim lacks legal merit.  As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).   See also Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002) (the provisions of the VCAA have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter).  

II.  Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2007).

As noted above, in a September 2003 rating decision, the RO, 
inter alia, granted service connection for tinnitus and 
assigned an initial 10 percent rating, effective September 
25, 1996, the date of his claim to reopen.  The veteran 
contends that a higher rating is warranted.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held 
that pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.  VA appealed this decision to the Federal Circuit and 
stayed the adjudication of tinnitus claims affected by Smith.  
In Smith v. Nicholson, the Federal Circuit reversed the 
decision of the Court and concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The Board has considered all arguments advanced by the 
appellant and his former representative; as indicated above, 
the veteran has been assigned the maximum schedular rating 
available for his service-connected tinnitus.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Therefore, the claim for 
higher rating must be denied under both the former and 
revised versions of the pertinent rating schedule provision.  
As the disposition of his claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.


REMAND

Regarding the claim for an earlier effective date for grant 
of a TDIU, the Board finds that additional RO action on the 
claim is warranted, even though such will further delay an 
appellate decision on this matter.

A TDIU may be assigned where the schedular rating is less 
than total, when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, but only if he is service connected 
for one disability rated at least 60 percent or if he is 
service connected for two or more disabilities, at least one 
of which is rated 40 percent or more with a combined rating 
of at least 70 percent.  38 C.F.R. § 4.16(a).  

As the RO noted in a June 2005 SOC, a TDIU was first granted 
effective January 10, 2000, which was the earliest date that 
the combination of the veteran's then service-connected 
disabilities met the schedular requirements for entitlement 
to a TDIU.  As a result of a May 2000 rating decision, in 
which the RO also assigned a 50 percent rating for PTSD, 
effective January 10, 2000, the veteran's combined disability 
rating was 70 percent.  In addition, to PTSD, the veteran was 
service connected for prurigo nodularis, rated as 30 percent 
disabling, and residuals of malaria, rated as noncompensable.  
Subsequently, in a September 2003 rating decision, the RO, 
inter alia, granted service connection for atherosclerotic 
coronary artery disease status post myocardial infarction and 
coronary artery bypass grafting times 4, assigning an initial 
60 percent rating, effective August 7, 1997.  As treatment 
records and a March 1997 VA examination report reflect that 
the veteran's heart disability impaired his attempts to seek 
employment at least from March 1996, the effective date for 
award of the TDIU was made retroactive to August 7, 1997, the 
date of the veteran's claim for service connection for a 
heart disability.  Prior to the September 2003 rating 
decision, the veteran had several appeals pending for either 
increased ratings or for service-connection for various 
disabilities.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase/TDIU will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

Specifically with regard to claims for TDIU/increased 
ratings, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

In various statements, the veteran has asserted that his 
combined service-connected disabilities would have warranted 
an earlier effective date for a TDIU back to at least 
February 1994.  Thus, because a claim for a TDIU is an 
increased rating claim, the exception to the general 
effective date rule, which provides that an effective date 
may be granted as much as one year before the date of the 
claim if it is "factually ascertainable that an increase in 
disability had occurred" within that time frame, is 
applicable.  See 38 C.F.R. § 3.400(o).  However, the November 
2004 VCAA notice letter failed to inform the veteran of the 
information and evidence that is necessary to substantiate 
his claim for an earlier effective date for the grant of a 
TDIU.  Accordingly, action by the RO is required to satisfy 
the notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to his claim on appeal 
for an earlier effective date.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim on 
appeal for an earlier effective date.

As a final matter, the Board notes that the claims file 
reflects that, in a May 2005 rating decision, the RO denied 
the veteran's claim for service connection for disability due 
to exposure to Agent Orange.  In June 2005, the veteran 
expressed disagreement with the denial of service connection 
for exposure to Agent Orange.  Although a NOD has been filed 
with the May 2005 denial of the claim for service connection 
for disability due to exposure to Agent Orange, the RO has 
yet to issue a SOC with respect to that claim, the next step 
in the appellate process.  See 38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional, pertinent 
evidence that is not currently of record.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  

The RO should ensure that its letter 
informs the veteran of what information 
and evidence is needed to establish an 
earlier effective date for the award of a 
TDIU on a schedular basis under 38 C.F.R. 
§ 4.16(a) and on an extra-schedular basis 
under 38 C.F.R. § 4.16(b).  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for an 
earlier effective date for grant of a 
TDIU in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response.

7.  The RO must furnish to the veteran an 
SOC with respect to the May 2005 denial 
of service connection for disability 
claimed as due to Agent Orange exposure, 
along with a VA Form 9, and afford him 
the appropriate opportunity to file a 
substantive appeal to perfect an appeal 
as to that issue.  The veteran is hereby 
reminded that to obtain appellate review 
of the aforementioned matter, a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

8.  The RO should not return the claims 
file to the Board until after the veteran 
perfects an appeal as to the denial of 
the claim for service connection for 
disability claimed as due to Agent Orange 
exposure, or the time period for doing so 
expires, whichever occurs first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


